Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J.), rendered October 1, 1998, convicting him of rape in the second degree (five counts), upon a plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Where a plea allocution demonstrates a knowing, voluntary, and intelligent waiver of the right to appeal, intended to cover all aspects of the case, and no constitutional or statutory mandate or public policy concern prohibits its acceptance, the waiver will be upheld completely (see, People v Kemp, 94 NY2d 832, 833; People v Muniz, 91 NY2d 570, 575). Such a waiver, as here, encompasses a challenge to the severity of the sentence *565(see, People v Lococo, 92 NY2d 825; People v Hidalgo, 91 NY2d 733).
The defendant’s contentions raised in his supplemental pro se brief were similarly waived. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.